Citation Nr: 1724825	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

This appeal was last before the Board of Veterans' Appeals (Board) in September 2015, on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held in April 2014.  A transcript is of record.

The Veteran was previously represented by the Oregon Department of Veterans' Affairs (ODVA).  In May 2016, ODVA validly withdrew their representation.  See 38 C.F.R. § 20.608 (2016).  The Veteran has not subsequently appointed another representative.


FINDINGS OF FACT

1. The Veteran's low back disability was not chronic during service, has not been productive of symptoms continuously since service, and was not manifest to a compensable degree within one year of his separation from service.

2. The Veteran's low back disability was neither caused nor aggravated by either service or his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his former representative has raised any issues with VA's compliance with its duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B. Discussion

(1) Direct Service Connection 

The Veteran contends that his current low back disability had its onset in service.  For the reasons that follow, the Board concludes that the criteria for direct service connection are not met. 

The first requirement to establish service connection - evidence of a current disability - has been met as to this claim.  The April 2013 VA examiner confirmed a diagnosis of lumbosacral degenerative disc disease (DDD) and advanced osteoarthritis with residual pain and radiculopathy.  

Next, service treatment records show complaints of back pain and treatment during service.  In April 1974, the Veteran had low back pain with muscle spasms and was hospitalized at the George Air Force Base Hospital for approximately one week.  During this time, he underwent physical therapy for his low back, to include heat treatment and exercises (while on bedrest).  In May 1974, the Veteran was discharged with a diagnosis of mechanical back pain from muscle spasms.  X-rays of the lumbosacral spine showed accentuated lordosis; SI joints and the spine was within normal limits.  In light of his low back issues, the Veteran was placed on temporary duty restrictions for low back pain with a "P2" profile, for approximately 4.5 weeks in April and May 1974.  A periodic examination report from July 1976 reveals a normal clinical evaluation of the spine.  

On the May 1977 report of medical health at separation, the Veteran indicated that he had swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and lameness, among other problems.  However, the reviewing physician clarified that these symptoms refer to his torn medial meniscus in the Veteran's left knee.  The May 1977 separation examination report reveals that the Veteran's spine was normal upon clinical evaluation.  The Veteran did not have any low back diagnoses or defects identified at separation from service.  

As the service treatment records document treatment for low back pain with spasms, the second element of a service connection claim - in-service incurrence of a disease or injury - is established.

Although the Veteran is currently diagnosed with a low back disability and experienced back problems during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

Post service treatment records reveal that the Veteran complained of low back pain after twisting his back at work in February 1992.  X-ray studies from February 1991 (one year before the work injury) show that the Veteran had some degenerative changes noted in the disc levels (3/4 and 4/5) and mild right lumbar scoliosis.  These X-ray studies are the first medical indications in the record of a post service back issue.

X-ray studies conducted years later further confirmed a progressing arthritic disability in the back.  June 2012 X-rays showed advanced osteoarthritis including multilevel disc disease from L2 to S1.  There was evidence of scoliosis and spondylosis.  MRI studies conducted in July 2012 showed severe DDD from L2 to S1 with scoliotic curvature, spinal stenosis, and a suspect fracture of the left side of the sacrum.  

The August 2013 VA examiner provided a negative nexus opinion, explaining, "[o]steoarthritis and [DDD] are known to be caused by the normal aging process and not by a knee condition that causes a slight limp."  He cited to online medical journals to explain that the acquired causes of back pain are most commonly degenerative due to the normal aging process or due to injury of the spine involving either soft tissue elements.  Aging and wear and tear lead to DDD or the breakdown of spinal discs, with small cracks and tears and/or loss of fluid in the discs.  The Board's prior remand indicated that the examiner failed to separately address secondary service connection and the examiner did not provide sufficient rationale as she stated that degenerative changes are both caused by the normal aging process and also injury to the spine.  Thus, the Board requested another opinion which it received in June 2016 from a different examiner.

The June 2016 VA examiner reviewed the evidence of record and noted that the low back disability was formally diagnosed by the MRI scan in 2012.  She essentially confirmed the opinion of the 2013 VA examiner.  She noted that the service records do not reveal a chronic back condition and are also silent for a trauma that might, in retrospect, be indicative of significant back injury during service.  She stated that the only "injury" which has been documented in the record - the fall from 2 years ago that was mentioned at the 2013 VA examination - was the cause of a separate condition (i.e., the sacral fracture) as opposed to the Veteran's present back disability.  To this end, the 2016 VA examiner also noted that the 2012 MRI commented on a sacral fracture which was not present in prior CT scans.  

The Board notes that there are some shortcomings with the June 2016 medical opinion, but the shortcomings do not eviscerate the probative value of the opinion.  First, the VA examiner relied on the absence of intervening documentation between service and confirmation of the current disability in 2012, which is generally impermissible.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015).  Second, the examiner, while having reviewed the evidence of record, including the service treatment records, did not specifically discuss the low back spasms documented in service; instead, she simply stated that the service records do not reveal a chronic back condition.  These shortcomings, however, are ultimately inconsequential.  This rationale is understandable to the Board and assists in the sufficiency of the evidence for deciding the claim, especially when taken as a whole.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The Board reasonably infers from the examiner's statement that the Veteran's back issue was resolved in service and DDD (or degenerative joint disease) of the low back was first noted to be problem many years after service, thus no chronic condition existed in service.  

The Board has carefully considered the Veteran's lay statements on continuity of low back pain since service and his statements that his current disability is related to his back problems in service.  However, the Board finds that the most probative opinion touching on nexus is the 2016 VA examiner's opinion which is consistent with the medical evidence of record where there is no evidence of DDD, a chronic low back disability, until approximately 15 years after separation from service.  

In this regard, it is a complex medical question to determine whether such a cause-and-effect relationship exists between the Veteran's in-service symptoms and the current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2007).  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus.  As such, his opinion does not tend to increase the likelihood of a positive nexus between his current back condition and the symptoms during service. 

There is no other probative evidence in the record indicating a positive relationship between the Veteran's service and his current low back disability.  Hence, the preponderance of the evidence is against the existence of an in-service event, injury, or disease to which his current disability may be associated.  Direct service connection is not warranted.

(2) Presumptive Service Connection

The Board has also considered the Veteran's claim on a presumptive basis.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

The Veteran's back disability has been diagnosed as DDD with advanced osteoarthritis.  Arthritis is a "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" such as arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(a).  As discussed, the Veteran has not alleged and the record does not otherwise demonstrate that the Veteran had manifestations or symptoms of low back arthritis during service or for several years afterward.  The Board finds, therefore, that the low back arthritis was not chronic in service, has not been productive of continuous symptoms since the Veteran's August 1977 separation from service, and was not manifest to a compensable degree within one year of August 1977. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the presumptive theory of entitlement.  Service connection is not warranted for the back disability under the "chronic disease" presumptions.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

(3) Secondary Service Connection

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran is in receipt of service connection for bilateral knee and bilateral shoulder disabilities and he specifically contends that his service-connected knee disabilities have aggravated his low back disability.  See Board Hr'g Tr. 23.  As stated, the Veteran has a current low back disability, thus the issue here is whether the knee disabilities caused or aggravated the back disability.  Wallin, 11 Vet. App. at 512.

Post service treatment records from September 2009 reveal that the Veteran complained of occasional low back pain in association, or symptomatic, to hip pain.  Otherwise, the treatment records do not show any associations between the Veteran's low back disability and his bilateral knee disabilities.  The 2016 VA examiner provided a medical opinion after considering the full evidence of record, to include medical records pertaining to the Veteran's knees.  She explained clearly that the knee joint is not mechanically "proximate" to the spine, pointing out that the orthopedic records from the 2000s discussing the most recent knee replacements did not comment on any back issues.  Further, she addressed the Veteran's statement that he felt "off balance" (See May 2016 primary care note).  She opined that this was likely mainly due to the already present degenerative scoliosis of the back and not indicative of an antalgic gait from the knees.  

The Board finds that the 2016 VA examiner presented the most persuasive evidence on the nature and etiology of the Veteran's low back disability.  She considered the facts of the Veteran's case, to include his statements regarding his knees and back, and offered an opinion based on her understanding of known medical principles.  
The Board considered the Veteran's lay statements regarding back pain stemming from his knee disabilities.  However, the record does not reflect that he possesses the appropriate medical training and expertise to render a probative (i.e., persuasive) diagnostic opinion on this medical matter.  38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377, n. 4.  

In summary, the claim of service connection for a low back disability is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability no matter the theory of entitlement, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


